DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Request for Continued Examination and Amendments
The Request for Continued Examination and amendment, filed 15 November 2022, has been entered.  Claims 1-4 and 6-19 are pending.  Claims 1, 3, 6, 8, 9, 11, 15, 16, and 19 have been amended.  Claim 5 has been canceled.
The amendments to claim 19 renders the objection (pg. 4, Fingal Action) moot.  Accordingly the objection to claim 19, is withdrawn.  However, the amendments to claims 1, 8 and 19 necessitated new objections, as discussed below.
The cancelation and amendments to the claims render the 35 U.S.C. 112(b) rejection of claims 5 and 8 (pgs. 4-5, Final Action), moot.  Accordingly, the rejection of claims 5 and 8 under 35 U.S.C. 112(b) has been withdrawn.
Applicant has amended claims 1, 8 and 19 to require “suggesting, by the application server to the processor-based user device, an alternative safe navigation route between the source station and the destination station upon ascertaining a real time security issue identified in the transmitted safe navigation route, wherein the alternative safe navigation route is selected based on the safety index that is calculated based on the parameters that are indicative of real time values of physical locations found within the navigation route, and inputs from the one or more entities associated with specific location in real time.”  Thus, under Step 2A Prong two (see MPEP 2106), since the claims as a whole are found to integrate the judicial exception into practical application, they are eligible at pathway B, thereby concluding the analysis.  Accordingly, the 35 U.S.C. 101 rejection of claims 1-19 (pgs. 5-20, Final Action) have been withdrawn.
Applicant’s amendments and arguments (pgs. 20-24, Reply after RCE) with respect to the 35 U.S.C. 103 rejection of claim 1 have been considered and are persuasive.  With respect to Applicant’s arguments, the Examiner agrees that the combination of Couckuyt, French, Abramson, and Thompson does not teach the limitation, “autonomously acquiring ... physiological data associated with one or more entities, wherein the physiological data comprises: activities associated with the one or more entities, wherein the activities associated with the one or more entities comprise a number of steps taken by an entity while walking, an amount time spent in sleeping, and an amount of time spent while performing other cartographic activities.”  Thus independent claim 1, is allowable, as discussed below.
Claims 8 and 19 have been amended to include the limitation “suggest an alternative safe navigation route between the source station and the destination station upon ascertaining a real time security issue identified in the transmitted safe navigation route, wherein the alternative safe navigation route is selected based on the safety index that is calculated based on the parameters that are indicative of real time values of physical locations found within the navigation route, and inputs from one or more entities associated with specific location in real time.”   In reply to the rejection of claims 8 and 19 under 35 U.S.C. 103 (pg. 28-60, Final Action), applicant merely concludes that “none of the above-cited references show or suggest” this limitation (pg. 24, Reply after RCE).  The Examiner notes that the substantive arguments presented by applicant are presented with respect to claim 1 and the amended limitation discussed above.  However, this limitation is not included in the amendments to claims 8 and 19, so such substantive arguments do not apply to claims 8 and 19.  As such, the examiner respectfully disagrees with the applicant’s conclusion, because the cited art does teach this limitation, as discussed below.
Applicant has not factually addressed the aforementioned cited paragraphs nor pointed the supposed errors in the citation. MPEP section 2141 IV states that, "[o]nce Office personnel have established the Graham factual findings and concluded, in view of the relevant evidence of record at that time, that the claimed invention would have been obvious, the burden then shifts to the applicant to (A) show that the Office erred in these findings or (B) provide other evidence to show that the claimed subject matter would have been nonobvious. Section 2141 IV further states that, 37 CFR 1.111(b) requires applicant to distinctly and specifically point out the supposed errors in the Office's action and reply to every ground of objection and rejection in the Office action.  The applicant’s conclusion relative to the aforementioned limitation lacks (1) a reasoned statement explaining why they believe the office has erred substantively as to the fact findings, nor (2) other evidence to show that the claimed subject matter would have been non-obvious.
Thus applicant’s arguments are unpersuasive, because the cited art does suggest this limitation, although the amendments necessitated combining additional art cited in the Final action.  Accordingly, the rejection under 35 U.S.C. 103 is maintained as shown below. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically: 
Claim 1 recites “the parameters” (claim 1, ln. 39) in the last suggesting limitation.  It is unclear whether “the parameters” are the previously recited “physiological parameters”, “health parameters” or both.  Claims 2-4, 6-7 and 15-18 are rejected as being dependent upon a rejected claim.  
Claims 8 and 19 recite “the parameters” (claim 8, ln. 28; claim 19, ln. 33). There is insufficient antecedent basis for this limitation in the claim.  Claims 9-14 are rejected as being dependent upon a rejected claim.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2009/0210142 to Couckuyt et al. (hereafter Couckuyt), in view of U.S. Patent Publication Number 2012/0150430 to French et al. (hereafter French), U.S. Patent Publication Number 2017/0279957 to Abramson et al. (hereafter Abramson), and further in view of U.S. Patent Publication Number 2017/0248437 to Thompson et al. (hereafter Thompson).
As per claim 8, Couckuyt discloses [a] system for determining a safe navigation route programmatically for travel, (see at least Couckuyt, [0024] disclosing a system 100 for outputting a route that takes safety into consideration) comprising:  
at least one computing device comprising at least one hardware processor (see at least Couckuyt, Fig. 10, showing modem 1058, WAN 1054, Network Adapter 1056, LAN 1052, connected to Remote Computers 1048; [0064] methods can be practiced with other computer system configurations, including single-processor, multiprocessor or multi-core processor computer systems, minicomputing devices, mainframe computers, as well as personal computers, hand-held computing devices; and [0066] disclosing that the system may also include one or more servers);
program instructions stored in memory and executable by the at least one computing device (see at least Couckuyt, [0064] disclosing that general context of computer-executable instructions of a program that runs on one or more computers, those skilled in the art will recognize that the subject matter described herein also can be implemented in combination with other program modules) that, when executed, directs the at least one computing device to: 
access a query for a navigation route received from a processor-based user device over a network, wherein the query comprises one of a source station and a destination station (see at least Couckuyt, Fig. 9 showing servers 904 connected to clients 902 and client data stores 908 <interpreted as the processor-based user device>; [0028] disclosing a generation component 204 can construct at least one route between a start location and an intended destination);  
determine a plurality of navigation routes between the source station and the destination station (see at least Couckuyt, [0037] disclosing multiple potential routes are produced by the generation component 204; [0064] methods can be practiced with other computer system configurations, including single-processor, multiprocessor or multi-core processor computer systems, mini-computing devices, mainframe computers, as well as personal computers, hand-held computing devices; and [0066] disclosing that the system 900 also includes one or more servers);
analyze each of the plurality of navigation routes to compute a safety index associated with each of the plurality of navigation routes, wherein the safety index is computed based on one or more location specific data associated with each of the navigation routes (see at least Couckuyt, [0054] disclosing that Event 704 can include evaluating the route to determine statistical characteristics of the route and apply an algorithm to the statistical characteristics, where the result of the algorithm application can be safety; and [0066]);
wherein the location specific data associated with each of the navigation routes comprises a desolation index (see at least Couckuyt, [0042] disclosing the collection component 206 can function as a means for collecting historical safety data for a path as well as current safety data for the path, safety data of the path is based upon criminal statistics related to the path; [0060] disclosing that Safety of the route can weighed with at least one other factor at action 806. Based upon the safety characteristic, an overall safety factor can be determined (e.g., sum of path safety factors) and weighted with other factors. For instance, a route that is very safe can take a user on a much longer journey than other routes-therefore, the route is likely to have a relatively high safety score, but a relatively low time and/or distance score),
a quality index (see at least Couckuyt, [0034] disclosing that a user can desire to have a route produced based upon multiple constraints - safety, traffic, distance, time, and the like), ... 
each of the desolation index, the emotional index, the population index, the noise index, the quality index, the physiological index, and the mood index being a respective numerical value (see at least Couckuyt, [0054] disclosing that Event 704 can include evaluating the route to determine statistical characteristics of the route and apply an algorithm to the statistical characteristics <interpreted as the numerical value>, where the result of the algorithm application can be safety; and [0066]);
identify at least one safe navigation route between the source station and the destination station from the plurality of navigation routes based on a ranking of the safety index computed for each of the plurality of navigation routes (see at least Couckuyt, [0046] disclosing the decision component 310 can function as a means for selecting at least one path combination for presentation to the user based upon the ranking; [0044]; [0045]; and [0042] disclosing The collection component 206 can function as a means for collecting historical safety data for a path as well as current safety data for the path, safety data of the path is based upon criminal statistics related to the path); and
transmitting, to the processor-based user device, the at least one safe navigation route between the source station and the destination station in response to the query (see at least Couckuyt, [0046] disclosing that the selected route can be presented to the user through the disclosure component 404, see also Fig. 4).  But, Couckuyt does not explicitly disclose the following limitations:
an emotional index,
a population index,
a noise index,
a physiological index, 
a mood index; nor 
suggest an alternative safe navigation route between the source station and the destination station upon ascertaining a real time security issue identified in the transmitted safe navigation route, wherein the alternative safe navigation route is selected based on the safety index that is calculated based on the parameters that are indicative of real time values of physical locations found within the navigation route, and inputs from one or more entities associated with specific location in real time.
However, French teaches a comparable system where it is known to add the following disclosed limitations:
an emotional index (see at least French, [0023]  disclosing that the user a prioritized set of routes and destinations based on the emotion-filtered input; and [0046]);
a population index (see at least French, [0080] disclosing the number of people associated with reach route segment);
a noise index (see at least French, [0081] disclosing the noise level for each route segment); 
a physiological index (see at least French, [0023] disclosing that the user of  a navigation-enabled smart phone or portable navigation device chooses a destination and specifies a set of 'emotion objectives' such as happiness (i.e. restaurant with happy people along a route devoid of angry people) for the route planning and optimization function of the navigation device; and [0026]).
Abramson teaches a comparable system where it is known to add a mood index (see at least Abramson, [1292] disclosing collection of data and the computation of various determinations with respect to the experiences ( e.g., mood, activity level, engagement level, other behaviors, etc.) of users/people (e.g., patrons, workers, viewers, etc.) at a venue (e.g., club, party, concert, festival, park, town square, show, movie, sporting event, restaurant, including sub-venues (e.g., different parties on different floors of a club, different sections in a concert), and including virtual venues (e.g., those users watching a live event via the Internet) etc.), such as based on various inputs originating at sensors incorporated within one or more of their mobile devices (e.g., phones, wearable devices, implantable devices, etc.) and/or one or originating at the sensors of one or more external devices (e.g., a camera, a microphone) in the vicinity).
Thompson further teaches the limitation:
suggesting, by the application server to the processor-based user device, an alternative safe navigation route between the source station and the destination station upon ascertaining a real time security issue identified in the transmitted safe navigation route, wherein the alternative safe navigation route is selected based on the safety index that is calculated based on the parameters that are indicative of real time values of physical locations found within the navigation route, and inputs from the one or more entities associated with specific location in real time (see at least Thompson, [0065] disclosing the geographic database 116 may be used with real-time data to estimate local conditions and to generate operating instructions or suggestions for a vehicle).
Couckuyt, French, Abramson and Thompson are analogous art to claim 8 because they are in the same field of route production using constraints in addition to the two endpoints of the route.  Couckuyt is directed to route production and in particular to producing a route according to safety constraints (see at least Couckuyt, [0001]).  French is directed to route navigation systems allowing navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both (see at least French, Abstract).  Abramson relates to systems and methods of providing for transportation related mobile device context interfaces (see at least Abramson, Abstract).  Thompson is directed to systems and methods for collecting and analyzing data collected from vehicles to identify and map roadway illumination (see Thompson at [0019]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided an emotional index, a population index, a noise index, a physiological index, and a mood index, as disclosed in French, Abramson and Thompson.  The results would have been predicable to one of ordinary skill.
As per claim 9, the combination of Couckuyt, French, Abramson and Thompson discloses all of the limitations of claim 8, as discussed above.  French further discloses the limitations:
wherein the at least one computing device (see at least French, [0045] automated services) is further directed to:
acquire physiological data of the one or more entities associated with a plurality of locations in each of the plurality of navigation routes (see at least French, ([0023] disclosing that the user of  a navigation-enabled smart phone or your portable navigation device chooses a destination and specifies a set of 'emotion objectives' such as happiness (i.e. restaurant with happy people along a route devoid of angry people) for the route planning and optimization function of the navigation device; [0026]);
determine a mood associated with the plurality of locations in each of the plurality of navigation routes at a predefined timestamp; and generate the mood index based on the mood associated with the plurality of locations in each of the plurality of navigation routes (see at least French, ([0023]; [0026] disclosing "human emotion metrics", which may include any emotion-related indicator about these persons, such as happy, sad, neutral, angry, frustrated, pleased, content, joyful, sorrowful, fearful, and hateful, for example. Additionally, there is both an aggregate aspect and a temporal aspect.  The aggregate aspect involves determining the aggregate value of the emotion states (according to human emotion metrics) of people along the proposed route(s) or at the proposed destination(s) at a particular time, such as an aggregate value to determine if all people happy now at a destination (e.g. is everyone happy at this club right now?)).  
As per claim 10, the combination of Couckuyt, French, Abramson and Thompson discloses all of the limitations of claim 8, as discussed above.  French further discloses the limitations:
wherein the at least one computing device is further directed to generate a real time safety heat map in a graphical user interface and send the graphical user interface to the processor-based user device for display (see at least French, Fig. 1b and 1c, showing human metrics icons associated with the route; [0034] disclosing that the display is enhanced to show emotion indicators, or emotions along the path; [0045] disclosing an available source of human emotion metrics, both real-time and historical).  
As per claim 11, the combination of Couckuyt, French, Abramson and Thompson discloses all of the limitations of claim 8, as discussed above.  French further discloses the limitations:
wherein the at least one computing device is further directed to compute the emotional index (see at least French, [0023]  disclosing that the user a prioritized set of routes and destinations based on the emotion-filtered input; [0046]) based on:
inputs provided by the one or more entities associated with the plurality of locations in each of the navigation routes (see at least French, ); and 
traffic density associated with the plurality of locations in each of the navigation routes (see at least French, [0040] disclosing that the interaction component 402 can be implement as part of the collection component 206 to collect other information types (e.g., an intended destination, a notice from a user of a neighborhood that she considers unsafe; [0042] disclosing that the collection component 206 can function as a means for collecting historical safety data for a path as well as current safety data for the path, safety data of the path is based upon criminal statistics related to the path).  
As per claim 12, the combination of Couckuyt, French, Abramson and Thompson discloses all of the limitations of claim 8, as discussed above.  Couckuyt discloses the following limitation:
wherein the location specific data-further comprises: an availability of one or more safe houses at the plurality of locations in each of the plurality of navigation routes (see at least Couckuyt, [0049] disclosing that  if a police station is located along a route, then the route can be given a positive credit).
French further discloses the limitation:
a noise level of the plurality of locations in each of the plurality of navigation routes (see at least French, [0081] disclosing the noise level for each route segment) ... . But neither Couckuyt, French nor Abramson disclose the limitation:
an illumination level at the plurality of locations in each of the plurality of navigation routes, the illumination level of a respective one of the locations being an amount of light available at the respective one of the locations (see at least Thompson, [0028] disclosing geographic database 116 also includes indexes 314.  The indexes 314 may include various types of indexes that relate the different types of data to each other or that relate to other aspects of the data contained in the geographic database 116; [0030] discussing illumination …. A low illumination roadway may indicate visibility below what would normally be a safe stopping distance.  Road segments with low illumination may be used to identify or supplement other data entities such as potential hazards; [0037] disclosing a server transmitting illumination data).
Claim 13  is rejected under 35 U.S.C. 103 as being unpatentable over Couckuyt, French, Abramson, and Thompson as applied to claim 12 above, and further in view of U.S. Patent Publication Number 2018/0238698 to Pedersen.
As per claim 13, the combination of Couckuyt, French, Abramson and Thompson discloses all of the limitations of claim 12, as discussed above.  Abramson further discloses a driver profile (see at least Abramson, [0214] disclosing that based on the various inputs monitored at mobile device 105, over a defined time interval (for example, a day, a week, and/or a month) an operation signature or profile can be defined that reflects one or more values or ranges of values that have been identified as the normal or regular operation of the device 105, the normal or regular usage of the device 105 by a particular user, and/or the normal or regular usage of device 105 and/or a series or class of such devices by a particular user and/or a series or range of users).
French further discloses a density of people at least one location in a respective one of the plurality of navigation routes at a predefined timestamp (see at least French, [0080] disclosing the number of people associated with reach route segment).  But neither Couckuyt, French, Abramson nor Thompson disclose the limitations:
at least one real-time climatic condition of the at least one location in the respective one of the plurality of navigation routes; and 
a power supply of the at least one location in the respective one of the plurality of navigation routes.  
However, Pedersen teaches a comparable system where it is known to consider the real-time climate condition (see at least Pedersen, [0033] disclosing that the electric vehicle (EV) total travel time for each potential route includes consideration of roadway conditions, traffic congestion, weather conditions and/or emergency traffic considerations; and [0101] disclosing that as also  in FIG. 6, the cloud control unit electric vehicle, database management (600) may include weather information (606), including present weather conditions, weather forecasts and/or particular information concerning inclement weather involving for example, ice, snow, rain or flooding).  
Pedersen further teaches the power supply limitation (see at least Pedersen, [0046] discloses an artificial intelligence expert system decision matrix for ranking the advisability of using particular routes with varying placement of charging stations, depending on the electric vehicle energy needs and time requirements to reach the destination using the systems and methods of the present inventions; and [0121] further disclosing that a cloud-based control unit may determine the travel time from the current location to the destination using present-day navigation systems known to those of skill in the art as discussed above. If it is determined that it is necessary to charge or replace the electric battery in the vehicle to have sufficient energy to reach the destination, the cloud control unit will evaluate multiple routes of travel that stop at different distributed charging stations in the current vicinity of the electric vehicle)
Couckuyt, French, Abramson, Thompson and Pedersen are analogous art to claim 13, because they are in the same field of route production using constraints in addition to the two endpoints of the route. Couckuyt is directed to route production and in particular to producing a route according to safety constraints (see at least Couckuyt, [0001]).  French is directed to route navigation systems allowing navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both (see at least French, Abstract).  Abramson relates to systems and methods of providing for transportation related mobile device context interfaces (see at least Abramson, Abstract).  Thompson is directed to systems and methods for collecting and analyzing data collected from vehicles to identify and map roadway illumination (see Thompson at [0019]).  Pedersen is directed to systems and methods for routing an Electric Vehicle (EV) from a current position to a destination (see at least Pedersen, [0024]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system where the locations specific data further comprises at least one real-time climatic condition of the at least one location in the respective one of the plurality of navigation routes, and a power supply of the at least one location in the respective one of the plurality of navigation routes, as disclosed in Pedersen.  The results would have been predicable to one of ordinary skill.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Couckuyt, French, Thompson, Abramson and Pedersen as applied to claims 13 and 17 above, and further in view of U.S. Patent Publication Number 2012/0150429 to Siotos.
As per claim 14, the combination of Couckuyt, French, Thompson, Abramson and Pedersen discloses all of the limitations of claim 13, as discussed above.  Couckuyt further discloses the limitation: wherein the at least one computing device is further directed to: determine the desolation index based on safety conditions of a plurality of locations in each of the plurality of navigation routes and the emotional index ... (see at least Couckuyt, [0042] disclosing the collection component 206 can function as a means for collecting historical safety data for a path as well as current safety data for the path, safety data of the path is based upon criminal statistics related to the path).
French further discloses the limitations: 
determine the emotional index based on a first plurality of entity inputs provided in association with the locations in each of the plurality of navigation routes and traffic density associated with the locations in each of the plurality of navigation routes ... (see at least French, [0023]  disclosing that the user a prioritized set of routes and destinations based on the emotion-filtered input; [0046] ; and [0034] disclosing that a user can desire to have a route produced based upon multiple constraints - safety, traffic, distance, time, and the like); 
determine the noise index based on sounds in the locations in each of the plurality of navigation routes (see at least French, [0081] disclosing the noise level for each route segment) ... ; 
determine the population index ... (see at least French, [0080] disclosing the number of people associated with reach route segment) ... ; and 
determine the physiological index based on a second plurality of entity inputs provided in association with the locations in each of the plurality of navigation routes (see at least French, [0023] disclosing that the user of a navigation-enabled smart phone or your portable navigation device chooses a destination and specifies a set of 'emotion objectives' such as happiness (i.e. restaurant with happy people along a route devoid of angry people) for the route planning and optimization function of the navigation device; and [0026]).
Abramson discloses determine the population index based on a number of electronic devices involved in data communication in the locations in each of the plurality of navigation routes (see at least Abramson, [01344] disclosing first locations and/or second locations can be defined by a perceptibility of another device (e.g., an access point, cell tower, etc.). Moreover, in certain implementations the size (e.g., the radius, area, length, other dimensions, etc.) of the first locations and/or the second locations can be determined based on a metric such as a density metric. Examples of such a metric/density metric include but are not limited to: a density of one or more devices, a population density, a traffic light density, one or more speed limits, a tree density, and/or a quantity of vehicles owned per capita) ... .
Abramson further discloses the limitation: 
determine the quality index reflecting a condition of living in the locations in each of the plurality of navigation routes (see at least Abramson, [01292] discloses that various implementations are techniques and technologies that enable the collection of data and the computation of various determinations with respect to the experiences ( e.g., mood, activity level, engagement level, other behaviors, etc.) of users/people (e.g., patrons, workers, viewers, etc.) at a venue (e.g., club, party, concert, festival, park, town square, show, movie, sporting event, restaurant, including sub-venues (e.g., different parties on different floors of a club, different sections in a concert), and including virtual venues (e.g., those users watching a live event via the Internet) etc.), such as based on various inputs originating at sensors incorporated within one or more of their mobile devices) ... .
Abramson still further discloses determine the mood index (see at least Abramson, [01292] disclosing experiences (e.g. mood, activity level, engagement level) ... . But neither Couckuyt, French, Thompson, Abramson, nor Pedersen disclose the limitation: mood index ... based on a heart rate of an individual associated with the processor-based user device.  
However, Siotos teaches a comparable system where it is known to consider the heart rate in determining the mood (see at least Siotos, abstract, disclosing a navigation unit for navigating a user from a point (A) to another point (B). A data retrieval unit monitors the user to provide physiological or biometric data e.g. heart rate, corresponding to the user to the navigation unit; [0011] disclosing that the method uses user related parameters, such as heart rate, heart sound, pulse, blood pressure, glucose levels, electromyogram signal levels (EMG), etc., or eye-blink rate, pupillary size, or any other parameter giving a measure on how tense <interpreted as a mood> the driver is, as one of the main parameters when determining routes).
Couckuyt, French, Abramson, Thompson and Pedersen are analogous art to claim 14, because they are in the same field of route production using constraints in addition to the two endpoints of the route. Couckuyt is directed to route production and in particular to producing a route according to safety constraints (see at least Couckuyt, [0001]).  French is directed to route navigation systems allowing navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both (see at least French, Abstract).  Abramson relates to systems and methods of providing for transportation related mobile device context interfaces (see at least Abramson, Abstract).  Thompson is directed to systems and methods for collecting and analyzing data collected from vehicles to identify and map roadway illumination (see Thompson at [0019]).  Pedersen is directed to systems and methods for routing an Electric Vehicle (EV) from a current position to a destination (see at least Pedersen, [0024]).  Siotos relates to a navigation system comprising a navigation device and a data providing device which monitors a user and provides the navigation device with biometric data relating to at least one physical behavior of the user (see at least Siotos, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system where the mood index is determined based on a heart rate of an individual associated with the processor-based user device, as disclosed in Siotos.  The results would have been predicable to one of ordinary skill.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Couckuyt, in view of French, Thompson, Abramson, and Pedersen.
As per claim 19, Couckuyt discloses [a] method for determining a safe navigation route programmatically for travel (see at least Couckuyt, [0024] disclosing a system 100 for outputting a route that takes safety into consideration), comprising:  
identifying, by an application server communicably coupled to a processor-based user device over a network, a query for a navigation route received from a processor-based user device, wherein the query comprises one of a source station and a destination station (see at least Couckuyt, Fig. 9 showing servers 904 connected to clients 902 and client data stores 908 <interpreted as the processor-based user device>; [0028] disclosing a generation component 204 can construct at least one route between a start location and an intended destination);  
determining, by the application server, a plurality of navigation routes between the source station and the destination station (see at least Couckuyt, [0037] disclosing multiple potential routes are produced by the generation component 204; [0064] methods can be practiced with other computer system configurations, including single-processor, multiprocessor or multi-core processor computer systems, mini-computing devices, mainframe computers, as well as personal computers, hand-held computing devices; and [0066] disclosing that the system 900 also includes one or more servers);
analyzing, by the application server, each of the plurality of navigation routes to compute a safety index associated with each of the plurality of navigation routes, (see at least Couckuyt, [0054] disclosing that Event 704 can include evaluating the route to determine statistical characteristics of the route and apply an algorithm to the statistical characteristics, where the result of the algorithm application can be safety; and [0066]);
wherein the safety index is a numerical value computed based on location specific data associated with each of the navigation routes (see at least Couckuyt, [0060] disclosing that Safety of the route can weighed with at least one other factor at action 806. Based upon the safety characteristic, an overall safety factor can be determined (e.g., sum of path safety factors) and weighted with other factors. For instance, a route that is very safe can take a user on a much longer journey than other routes-therefore, the route is likely to have a relatively high safety score, but a relatively low time and/or distance score),
wherein the location specific data associated with each of the navigation routes (see at least Couckuyt, [0042] disclosing the collection component 206 can function as a means for collecting historical safety data for a path as well as current safety data for the path, safety data of the path is based upon criminal statistics related to the path) comprises:
a quality index (see at least Couckuyt, [0034] disclosing that a user can desire to have a route produced based upon multiple constraints - safety, traffic, distance, time, and the like), ... 
a desolation index (see at least Couckuyt, [0042] disclosing the collection component 206 can function as a means for collecting historical safety data for a path as well as current safety data for the path, safety data of the path is based upon criminal statistics related to the path), 
an availability of one or more safe houses at the plurality of locations in each of the plurality of navigation routes (see at least Couckuyt, [0049] disclosing that  if a police station is located along a route, then the route can be given a positive credit); 
identifying, by the application server, at least one safe navigation route between the source station and the destination station from the plurality of navigation routes based on the safety index computed for each of the plurality of navigation routes (see at least Couckuyt, [0046] disclosing the decision component 310 can function as a means for selecting at least one path combination for presentation to the user based upon the ranking; [0044]; [0045]; and [0042] disclosing The collection component 206 can function as a means for collecting historical safety data for a path as well as current safety data for the path, safety data of the path is based upon criminal statistics related to the path); and
transmitting, by the application server to the processor-based user device, the at least one safe navigation route between the source station and the destination station in response to the query (see at least Couckuyt, [0046] disclosing that the selected route can be presented to the user through the disclosure component 404, see also Fig. 4).  But, Couckuyt does not explicitly disclose the following limitations:
an emotional index,
a population index,
a noise index,
a physiological index,
a mood index ... ;
an illumination level at the plurality of locations in each of the plurality of navigation routes, the illumination level of a respective one of the locations being an amount of light available at the respective one of the locations;
a driver profile;
a density of people at least one location in a respective one of the plurality of navigation routes at a predefined timestamp;
at least one real-time climatic condition of the at least one location in the respective one of the plurality of navigation routes; 
a power supply of the at least one location in the respective one of the plurality of navigation routes ... ; and
suggesting, by the application server to the processor-based user device, an alternative safe navigation route between the source station and the destination station upon ascertaining a real time security issue identified in the transmitted safe navigation route, wherein the alternative safe navigation route is selected based on the safety index that is calculated based on the parameters that are indicative of real time values of physical locations found within the navigation route, and inputs from the one or more entities associated with specific location in real time.
However, French teaches a comparable system where it is known to add the following disclosed limitations:
an emotional index (see at least French, [0023]  disclosing that the user a prioritized set of routes and destinations based on the emotion-filtered input; and [0046]);
a population index (see at least French, [0080] disclosing the number of people associated with reach route segment);
a noise index (see at least French, [0081] disclosing the noise level for each route segment); and 
a physiological index (see at least French, [0023] disclosing that the user of  a navigation-enabled smart phone or portable navigation device chooses a destination and specifies a set of 'emotion objectives' such as happiness (i.e. restaurant with happy people along a route devoid of angry people) for the route planning and optimization function of the navigation device; and [0026]); and
a density of people (see at least French, [0080] disclosing the number of people associated with reach route segment).
Abramson teaches a comparable system where it is known to add: 
a mood index (see at least Abramson, [1292] disclosing collection of data and the computation of various determinations with respect to the experiences ( e.g., mood, activity level, engagement level, other behaviors, etc.) of users/people (e.g., patrons, workers, viewers, etc.) at a venue (e.g., club, party, concert, festival, park, town square, show, movie, sporting event, restaurant, including sub-venues (e.g., different parties on different floors of a club, different sections in a concert), and including virtual venues (e.g., those users watching a live event via the Internet) etc.), such as based on various inputs originating at sensors incorporated within one or more of their mobile devices (e.g., phones, wearable devices, implantable devices, etc.) and/or one or originating at the sensors of one or more external devices (e.g., a camera, a microphone) in the vicinity); and 
a driver profile (see at least Abramson, [0214] disclosing that based on the various inputs monitored at mobile device 105, over a defined time interval (for example, a day, a week, and/or a month) an operation signature or profile can be defined that reflects one or more values or ranges of values that have been identified as the normal or regular operation of the device 105, the normal or regular usage of the device 105 by a particular user, and/or the normal or regular usage of device 105 and/or a series or class of such devices by a particular user and/or a series or range of users).
Thompson teaches a comparable system where it is known to add the illumination level (see at least Thompson, [0028] disclosing geographic database 116 also includes indexes 314.  The indexes 314 may include various types of indexes that relate the different types of data to each other or that relate to other aspects of the data contained in the geographic database 116; [0030] discussing illumination …. A low illumination roadway may indicate visibility below what would normally be a safe stopping distance.  Road segments with low illumination may be used to identify or supplement other data entities such as potential hazards; [0037] disclosing a server transmitting illumination data).
Thompson further teaches the limitation:
suggesting, by the application server to the processor-based user device, an alternative safe navigation route between the source station and the destination station upon ascertaining a real time security issue identified in the transmitted safe navigation route, wherein the alternative safe navigation route is selected based on the safety index that is calculated based on the parameters that are indicative of real time values of physical locations found within the navigation route, and inputs from the one or more entities associated with specific location in real time (see at least Thompson, [0065] disclosing the geographic database 116 may be used with real-time data to estimate local conditions and to generate operating instructions or suggestions for a vehicle).
Pederson teaches a comparable system where it is known to add:
at least on real-time climatic condition (see at least Pederson, [0033] disclosing that the electric vehicle (EV) total travel time for each potential route includes consideration of roadway conditions, traffic congestion, weather conditions and/or emergency traffic considerations.; [101] disclosing that as also  in FIG. 6, the cloud control unit electric vehicle, database management (600) may include weather information (606), including present weather conditions, weather forecasts and/or particular information concerning inclement weather involving for example, ice, snow, rain or flooding); and
 a power supply (see at least Pederson, [0046] discloses an artificial intelligence expert system decision matrix for ranking the advisability of using particular routes with varying placement of charging stations, depending on the electric vehicle energy needs and time requirements to reach the destination using the systems and methods of the present inventions; and [0121] further disclosing that a cloud-based control unit may determine the travel time from the current location to the destination using present-day navigation systems known to those of skill in the art as discussed above. If it is determined that it is necessary to charge or replace the electric battery in the vehicle to have sufficient energy to reach the destination, the cloud control unit will evaluate multiple routes of travel that stop at different distributed charging stations in the current vicinity of the electric vehicle).
Couckuyt, French, Abramson, Thompson and Pedersen are analogous art to claim 19, because they are in the same field of route production using constraints in addition to the two endpoints of the route. Couckuyt is directed to route production and in particular to producing a route according to safety constraints (see at least Couckuyt, [0001]).  French is directed to route navigation systems allowing navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both (see at least French, Abstract).  Abramson relates to systems and methods of providing for transportation related mobile device context interfaces (see at least Abramson, Abstract).  Thompson is directed to systems and methods for collecting and analyzing data collected from vehicles to identify and map roadway illumination (see Thompson at [0019]).  Pedersen is directed to systems and methods for routing an Electric Vehicle (EV) from a current position to a destination (see at least Pedersen, [0024]).  
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system which comprising a driver profile, illumination levels, a density of people, real-time climatic conditions, emotional, population, noise, physiological, and mood indices, and the availability of a power supply of the at least one location in the respective one of the plurality of navigation routes, as disclosed in French, Abramson, Thompson, and Pedersen.  The results would have been predicable to one of ordinary skill.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 2-4, 6-7, and 15-18 would be allowable based upon their dependence on independent claim 1.
The following are the examiner’s statement of reasons for the indication of allowable subject matter: 
The closest prior art, U.S. Patent Publication Number 2009/0210142 to Couckuyt et al. (hereafter Couckuyt) teaches:
Routes can be produced based on safety characteristics of paths that are included in the route. Safety characteristics can include how susceptible an area surrounding a path is to crime as well as traffic data, such as how many automobile accidents take place on average. Various amounts of safety information can be gathered and a particular path can be assigned a safety score. Analysis can run on different path combinations that would take a user from a starting point to an intended destination.  A route can be produced based on the safety score alone, such as a route with a lowest score, based on the safety score with other factors such as anticipated traffic, and the like.

Further, U.S. Patent Publication Number 2012/0150430 to French et al. (hereafter French), teaches:
An enhanced navigation system allowing navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both. The enhancement is accomplished by receiving a set of human emotion metrics corresponding to one or more parts of a navigation plan; determining if the human emotion metrics meet one or more user-specified criteria; responsive to not meeting the criteria, determining an alternate navigation plan until the user-specified criteria are met; and responsive to the criteria being met, presenting the navigation plan to the user for laying into a navigation system, and optiona11y during execution of the navigation plan updating the received human emotion metrics; repeating the determination against the user-specified criteria; and repeating the steps of determining an alternate navigation plan and presentation to a user responsive to the updated human emotion metrics not meeting the user-specified criteria.

Further, U.S. Patent Publication Number 2017/0248437 to Thompson et al. (hereafter Thompson), teaches:
A method and apparatus for providing navigation services including illumination data. A request for a route is received with one or more preferences related to illumination for the route. One or more road segments that have illumination road attributes that correspond to the one or more preferences are selected. The illumination road attributes are calculated as a function of high beam frequency for the one or more road segments. The route is generated including the one or more road segments. The route is provided with the illumination road attributes.

Further, U.S. Patent Publication Number 2017/0279957 to Abramson et al. (hereafter Abramson), teaches:
Systems and methods are provided for transportation-related mobile device context inferences. In one implementation a first visual capture can be received from a first visual capture component of a device; a second visual capture can be received from a second visual capture component of the device; and the first visual capture and the second visual capture can be processed by a processing device to determine an in-vehicle role of a user of the device. Various other technologies are also disclosed.

Further, U.S. Patent Publication Number 2018/0238698 to Pedersen, teaches:
Routes can be produced based on safety characteristics of paths that are included in the route. Safety characteristics can include how susceptible an area surrounding a path is to crime as well as traffic data, such as how many automobile accidents take place on average. Various amounts of safety information can be gathered and a particular path can be assigned a safety score. Analysis can run on different path combinations that would take a user from a starting point to an intended destination.  A route can be produced based on the safety score alone, such as a route with a lowest score, based on the safety score with other factors such as anticipated traffic, and the like.

Still further, U.S. Patent Publication Number 2018/0150429 to Siotos, teaches:
The present invention provides specific systems, methods and algorithms based on artificial intelligence expert system technology for determination of preferred routes of travel for electric vehicles (EVs). The systems, methods and algorithms provide such route guidance for battery-operated EVs in-route to a desired destination, but lacking sufficient battery energy to reach the destination from the current location of the EV. The systems and methods of the present invention disclose use of one or more specifically programmed computer machines with artificial intelligence expert system battery energy management and navigation route control. Such specifically programmed computer machines may be located in the EV and/or cloud-based or remote computer/ data processing systems for the determination of preferred routes of travel, including intermediate stops at designated battery charging or replenishing stations. Expert system algorithms operating on combinations of expert defined parameter subsets for route selection are disclosed. Specific fuzzy logic methods are also disclosed based on defined potential route parameters with fuzzy logic determination of crisp numerical values for multiple potential routes and comparison of those crisp numerical values for selection of a particular route. Application of the present invention systems and methods to autonomous or driver-less EVs is also disclosed.

In regard to independent claim 1, Couckuyt, French, Abramson, Thompson, Pederson, and Siotos, either individually or in combination with other art of record, fail to teach or render obvious, in the context of the remaining limitation of the claim:
autonomously acquiring ... physiological data associated with one or more entities, wherein the physiological data comprises: activities associated with the one or more entities, wherein the activities associated with the one or more entities comprise a number of steps taken by an entity while walking, an amount time spent in sleeping, and an amount of time spent while performing other cartographic activities.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666